 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        DEMOND LAVELLE BABB,                                   CASE NO. 3:18-cv-05215-RJB
11                                  Plaintiff,                 ORDER GRANTING PLAINTIFF’S
                v.                                             MOTION FOR CONTINUANCE OF
12
                                                               TRIAL AND DENYING
        CITY OF TACOMA et al.,                                 PLAINTIFF’S MOTION FOR
13
                                                               EXTENSION OF DISCOVERY
                                    Defendants.                DEADLINES
14

15

16          THIS MATTER comes before the Court on the above-referenced motions (Dkt. 23). The

17   Court is familiar with the file and documents filed in support of and in opposition to the motions.

18          Plaintiff has made a showing justifying a short continuance of the trial date—that

19   Plaintiff is incarcerated in Oregon until June 17, 2019. It is far easier for all concerned, and less

20   expensive, to conduct a trial if the Plaintiff is not incarcerated. The trial date should be continued

21   to a date after June 17, 2019. Counsel should meet and confer and provide the court with a joint

22   status report with recommended trial dates and with trial counsels’ unavailable dates on or before

23   January 31, 2019.

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR CONTINUANCE OF TRIAL AND DENYING
     PLAINTIFF’S MOTION FOR EXTENSION OF DISCOVERY DEADLINES - 1
 1          Plaintiff has not made a showing justifying an extension of discovery deadlines, and that

 2   part of Plaintiff’s motion should be denied.

 3          In regard to Defendants’ deposition of Plaintiff, no motion is before the Court. Counsel

 4   should meet and confer to arrange for Plaintiff’s deposition at his place of incarceration and/or

 5   consider extending discovery deadlines for the limited purpose of deposing Plaintiff. Of course,

 6   the Court will consider any motions made.

 7          THEREFORE, it is now ORDERED that Plaintiff’s Motion for Continuance of Trial

 8   (Dkt. 23) is GRANTED and Plaintiff’s Motion for Extension of Discovery Deadlines (also Dkt.

 9   23) is DENIED.

10          It is FURTHER ordered that the parties shall meet, confer, and report to the court on trial

11   dates as stated above.

12          IT IS SO ORDERED.

13          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to any party appearing pro se at said party’s last known address.

15          Dated this 26th day of December, 2018.

16

17                                         A
                                           ROBERT J. BRYAN
18
                                           United States District Judge
19

20

21

22

23

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR CONTINUANCE OF TRIAL AND DENYING
     PLAINTIFF’S MOTION FOR EXTENSION OF DISCOVERY DEADLINES - 2
